Citation Nr: 0831219	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  95-03 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD),            to include the question of 
whether PTSD is a result of the veteran's own willful 
misconduct.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





INTRODUCTION

The veteran served on active duty from January to December 
1974. He was initially administratively discharged from 
service under other than honorable conditions       in lieu 
of a trial by court-martial. In January 1981, his discharge 
was upgraded to a general discharge under honorable 
conditions, but the reason for separation was unchanged.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal      from an August 1994 rating 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Togus, Maine, which denied a claim 
for service connection for PTSD. In August 1996, the Board 
remanded this matter for further action.         In a 
September 1997 administrative decision, the RO held that 
service connection could not be established for any 
disability, including PTSD, resulting from a November 1974 
incident on the basis that such disability would be due to 
the veteran's own willful misconduct. He appealed that 
decision, and the claim for service connection for PTSD was 
denied by the Board in a March 2000 decision.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court). In response, VA's Office of 
General Counsel filed an Unopposed Motion for Remand and to 
Stay Proceedings, which the Court granted in an April 2001 
Order. On consideration of the claim in February 2002, the 
Board issued a denial. 

The veteran again appealed to the Court, which by Order dated 
July 2003 vacated the Board's decision and remanded for 
readjudication. The Office of General Counsel appealed that 
decision to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), which in April 2004 
vacated the Court's Order and remanded for further 
proceedings. The Court's September 2004 Order again vacated 
the February 2002 Board decision and remanded for 
readjudication,            and this determination was 
affirmed in a March 2008 Federal Circuit decision.           

The case has since been returned to the Board for further 
appellate review.            While this matter was pending, 
the veteran also appealed from an August 2003       RO rating 
decision denying a claim for service connection for major 
depression. Following several Board remands for requested 
development, the claim was granted through a December 2007 
RO/AMC decision. The veteran has not contested either the 
initial rating or effective date assigned. See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997). Therefore, the only 
matter presently on appeal is the claim for service 
connection for PTSD, inclusive of the question of whether 
resulting from an incident of willful misconduct.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the veteran if further action is required.


REMAND

In July 2008, the Board received correspondence from the 
veteran's private attorney as his designated representative 
in this matter, requesting the opportunity for a 
videoconference hearing before a Veterans' Law Judge (VLJ) of 
the Board. Previously, a September 2006 videoconference 
hearing was held before another VLJ on a separate claim for 
service connection for major depression, which as indicated 
has since been the subject of a favorable December 2007 
decision by the RO/AMC. A hearing has not already been 
afforded in connection with the current claim pertaining to 
PTSD. Consequently, this case must be remanded for purpose of 
scheduling the requested hearing before deciding the appeal.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a videoconference 
hearing before a Veterans Law Judge at the 
earliest opportunity, and notify him and 
his attorney of the date, time and 
location of this hearing. Place a copy of 
this letter in the claims file. If, for 
whatever reason, he changes his mind and 
withdraws his request for this hearing or 
does not appear for it on the date 
scheduled, also document this in the 
claims file.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).




